16-1543-cv
Matheson v. Deutsche Bank Nat’l Trust Co.

                                 UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 13th day of December, two thousand seventeen.

PRESENT:           JOSÉ A. CABRANES,
                   DEBRA ANN LIVINGSTON,
                   SUSAN L. CARNEY,
                                Circuit Judges.


MARILYN E. MATHESON, YVONNE E. CHAPLIN,

                 Plaintiffs - Appellants,

v.                                                              16-1543-cv

DEUTSCHE BANK NATIONAL TRUST COMPANY, INDYMAC BANK, AKA ONE WEST BANK, WELLS
FARGO NATIONAL BANK, WELLS FARGO HOME MORTGAGE, AMERICA SERVICING COMPANY, AKA
ASC, OCWEN LOAN SERVICING, LLC, OCWEN FINANCIAL CORPORATION, WILLIAM C. ERBEY,
EXECUTIVE CHAIRMAN, CHASE MANHATTAN BANK, AKA JP MORGAN CHASE BANK, N.A.,
MERCORP-INC., JP MORGAN CHASE & CO., MORTGAGE ELECTRONIC REGISTRATION SYSTEM,
INC., JUDGE AUGUSTUS J. AGATE, ANDREW MORGANSTERN, ROSICKI, ROSICKI & ASSOCIATES, P.C.,
FRENKEL, LAMBER, WEIS, WEISMAN & GORDON LLP, JOSEPH F. BATTISTA, ESQ., LINDA J.
MENFREDI, ESQ., BECKY NORTH, CARYN EDWARDS, LAURA HESCOTT, STEVE BROVIAK, DUTCHESS
COUNTY SUPREME COURT, JUDGE CHRISTINE A. SPROAT, PETER B. SKELOS, APPELLATE DIVISION
JUSTICE, ATTORNEY GERARD J. PISANELLI, RAS BORISKIN LAW OFFICE, MATTHEW MALTESE, JEFF
BONDOC, AARON BATELIC, JASCO HOME IMPROVEMENTS, JOSEPH AMOROSSO, US BEST REPAIR,
JAMES CHANG, JOSEPH C. AIMETTI,

                 Defendants - Appellees.




                                                  1
FOR PLAINTIFFS-APPELLANTS:                       Marilyn E. Matheson, pro se, Pawling, NY.
                                                 Yvonne E. Chaplin, pro se, Rosedale, NY.

FOR DEFENDANTS-APPELLEES Deutsche
Bank National Trust Company, IndyMac Bank,
aka One West Bank, Ocwen Loan Servicing,
LLC, Ocwen Financial Corporation, William C.
Erbey, Executive Chairman, Mercorp-Inc., and
Mortgage Electronic Registration System, Inc.:   Schuyler Blake Kraus, Hinshaw &
                                                 Culbertson LLP, New York, NY.

FOR DEFENDANTS-APPELLEES Dutchess
County Supreme Court, Judge Augustus J.
Agate, Judge Christine A. Sproat, and
Justice Peter B. Skelos:                         David Lawrence III, Assistant Solicitor
                                                 General (Barbara D. Underwood, Solicitor
                                                 General, Steven C. Wu, Deputy Solicitor
                                                 General, on the brief), for Eric T.
                                                 Schneiderman, Attorney General of the
                                                 State of New York, New York, NY.

FOR DEFENDANTS-APPELLEES Aaron
Batelic and Joseph C. Aimetti:                   Kenneth C. Gobetz, Wichler & Gobetz,
                                                 P.C., Suffern, NY.

FOR DEFENDANTS-APPELLEES U.S. Best
Repair Service, Inc. and James Chan:             Paul G. Ferrara, Costello, Cooney &
                                                 Fearon, PLLC, Syracuse, NY.

FOR DEFENDANTS-APPELLEES
Andrew Morganstern and Rosicki, Rosicki &
Associates P.C.:                                 Lijue T. Philip, Rosicki, Rosicki &
                                                 Associates P.C., Plainview, NY.

FOR DEFENDANT-APPELLEE JPMorgan
Chase Bank, N.A.:                                Tyler J. Kandel, Emmet, Marvin &
                                                 Martin, LLP, New York, NY.

FOR DEFENDANTS-APPELLEES RAS
Boriskin Law Office, Matthew Maltese, and
Jeff Bondoc:                                     Jason W. Creech, RAS Boriskin, LLC,
                                                 Westbury, NY.

FOR DEFENDANTS-APPELLEES Wells
Fargo Bank, N.A., Wells Fargo Home Mortgage,
and America’s Servicing Company, aka ASC:        Heather R. Gushie and David Dunn,
                                                 Hogan Lovells US LLP, New York, NY,


                                            2
                                                             Chava Brandriss, Hogan Lovells US LLP,
                                                             Washington, DC.

       Appeal from orders of the United States District Court for the Southern District of New
York (Paul A. Engelmayer, Judge).

       UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the March 14, 2016 and May 9, 2016 orders of the District
Court be and hereby are AFFIRMED.

        Appellants Marilyn Matheson and Yvonne Chaplin, proceeding pro se, appeal from the
District Court’s orders sua sponte dismissing with prejudice their complaint against, inter alia, various
banks, mortgage servicers, and New York state judges, for failure to state a claim, and denying their
motion for a preliminary injunction to prevent the sale of Matheson’s residence. In a complaint
exceeding 100 pages, they asserted, among other things, violations of various criminal statutes and
the Fair Debt Collection Practices Act (“FDCPA”), claiming a vast conspiracy between the
Defendants related to the foreclosures of their homes. They alleged $365 million in damages. The
District Court granted them leave to amend their complaint to comply with the pleading standards;
they refused. We assume the parties’ familiarity with the underlying facts, the procedural history of
the case, and the issues on appeal.

        We review a district court’s sua sponte dismissal for failure to state a claim de novo, and its
denial of a preliminary injunction for abuse of discretion. J.S. v. T’Kach, 714 F.3d 99, 103 (2d Cir.
2013) (sua sponte dismissal for failure to state a claim); Lynch v. City of New York, 589 F.3d 94, 99 (2d
Cir. 2009) (denial of preliminary injunction). Pro se submissions are reviewed with special solicitude,
and “must be construed liberally and interpreted to raise the strongest arguments that they suggest.”
Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474–75 (2d Cir. 2006) (internal quotation marks and
emphasis omitted).

        Upon review, we conclude that the District Court properly dismissed the complaint and
denied the request for injunctive relief. We affirm for substantially the reasons stated by the District
Court in its March 14, 2016 and May 9, 2016 orders.

                                           CONCLUSION

       We have reviewed all of the arguments raised by Matheson and Chaplin on appeal and find
them to be without merit. For the foregoing reasons, we AFFIRM the March 14, 2016 and May 9,
2016 orders of the District Court.


                                                         FOR THE COURT:
                                                         Catherine O’Hagan Wolfe, Clerk

                                                    3